COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Erin Broussard f/k/a Erin Arnel, Relator

Appellate case number:      01-18-00011-CV

Trial court case number:    16-DCV-233665

Trial court:                328th District Court of Fort Bend County

        This Court’s January 11, 2018 Order had requested a response to the mandamus
petition filed by relator, Erin Broussard f/k/a Erin Arnel, and had also denied relator’s
motion for an emergency stay of the underlying proceeding. On January 19, 2018, real
party in interest Roy Arnel filed a “Motion to Deny Petition for Writ of Mandamus,
Alternatively, to Strike Petition and Compel Conformity with the Rules.” RPI Arnel
seeks to strike relator’s petition because, among other things, he claims that the appendix
did not contain the order complained of and the hearing transcript did not include the
admitted exhibit, and because the petition did not contain a sworn mandamus record and
a certification. See TEX. R. APP. P. 52.3(k), (j), 52.7(a). In the alternative, RPI Arnel
requested twenty days from the filing of a compliant petition to file his response.
        On January 26, 2018, relator filed a certification attaching a sworn record. This
sworn record includes, among other documents, an authenticated transcript of the
November 30, 2017 motion to dismiss hearing, including the only exhibit admitted,
movant’s number 1, a certified copy of a marriage license. The record also attaches a
certified copy of the respondent’s order denying relator’s motion to dismiss modification
of custody, signed on December 18, 2017. Thus, relator has satisfied her burden to
provide a sufficient mandamus record. See TEX. R. APP. P. 52.3(k)(1), (2), 52.7(a)(1).
        Accordingly, the Court dismisses as moot RPI Arnel’s motion to strike and his
objection to the certificate of record and request to strike, filed on January 29, 2018. The
Court requests a response to the mandamus petition by RPI Arnel within 20 days from
this order. See TEX. R. APP. P. 2, 52.4, 52.8(b)(1).
        It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                                                                  Court
Date: February 6, 2018